Citation Nr: 1427087	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to November 28, 1990, for service-connected duodenal ulcer with hiatal hernia, for accrued benefits purposes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 28, 1990, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to April 1954.  The Veteran died in July 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2007, the Board issued a decision that there was a clear and unmistakable error in a November 1955 rating decision, which denied service connection for duodenal ulcer.  The RO implemented the Board's March 2007 decision in a March 2007 rating decision, which granted entitlement to service connection for the Veteran's duodenal ulcer with hiatal hernia effective November 2, 1955 and assigned a 30 percent initial rating for the period prior to November 28, 1990.  From November 28, 1990, a 60 percent rating for duodenal ulcer with hiatal hernia and a TDIU have been in effect.

In February 2008, the Veteran filed a notice of disagreement as to the initial rating assigned for his duodenal ulcer with hiatal hernia, prior to November 28, 1990.  He also requested a TDIU for the period prior to November 28, 1990.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The Veteran died in July 2008, and the appellant filed a claim for accrued benefits in August 2008.  The October 2009 rating decision denied entitlement to an initial rating in excess of 30 percent for duodenal ulcer with hiatal hernia and entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for entitlement to an initial rating in excess of 30 percent, prior to November 28, 1990, for service-connected duodenal ulcer with hiatal hernia, was pending and the appellant filed a claim for accrued benefits within one year of the Veteran's death. 

2.  Prior to November 28, 1990, the Veteran's duodenal ulcer with hiatal hernia was productive of severe impairment of health.

3.  The evidence of record does not demonstrate that the Veteran's service-connected disability precluded him from securing or following a substantially gainful employment, prior to November 28, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no higher, prior to November 28, 1990, for service-connected duodenal ulcer with hiatal hernia are met, for accrued benefits.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2013).
2.  The criteria for a TDIU, prior to November 28, 1990, are not met, for accrued benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2008 letter satisfied the duty to notify provisions, notified the appellant of the criteria to substantiate a claim for accrued benefits. 

In addition, the duty to assist has been satisfied in this case.  Prior to the Veteran's death, the claims file contained the Veteran's service treatment records, VA and private treatment records, and his records from the Social Security Administration (SSA).  The Board observes that the Veteran's most recent VA treatment records that were in VA's constructive possession at the time of the Veteran's death may not have been associated with the claims file at the time of the Veteran's death.  However, a remand for such records is not appropriate.  The rating period for consideration on appeal for the Veteran's duodenal ulcer with hiatal hernia is prior to November 28, 1990 in this case, and Veteran's most recent VA treatment records would not be relevant to the issues on appeal.  Thus, it is not prejudicial to the appellant to not obtain any outstanding recent VA treatment records, and remanding her accrued benefits claims to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Further, the appellant could not furnish, and VA could not develop, additional evidence that might better substantiate the claims of entitlement to accrued benefits, as only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  See 38 C.F.R. § 3.1000 (d)(4) (2013).  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accrued Benefits

In order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; see Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or based on evidence in the claims file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Generally, only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims folder at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).
A March 2007 rating decision granted service connection for the Veteran's service-connected duodenal ulcer with hiatal hernia effective November 2, 1955, and assigned a 30 percent initial rating for the period prior to November 28, 1990.  In February 2008, the Veteran filed a notice of disagreement to that rating decision and claimed entitlement to an initial rating in excess of 30 percent, prior to November 28, 1990, for duodenal ulcer with hiatal hernia and also claimed entitlement to a TDIU from January 1961 to December 1985.  The Veteran died in July 2008.  The claims were not finally adjudicated.  The appellant, the Veteran's surviving spouse, filed a claim for accrued benefits in August 2008, within one year of the Veteran's death.  Thus, the issues of entitlement to an initial rating in excess of 30 percent for duodenal ulcer with hiatal hernia and entitlement to a TDIU, for the period prior to November 28, 1990, for accrued benefits purposes, are properly before the Board.

Initial Rating for Duodenal Ulcer with Hiatal Hernia

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's duodenal ulcer with hiatal hernia has been rated under Diagnostic Code 7305 for duodenal ulcer, or under Diagnostic Code 7346 for hiatal hernia.

Under Diagnostic Code 7305 for duodenal ulcer, a 10 percent rating is warranted if the disability is mild with recurring symptoms one or twice yearly.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7346 provides for hiatal hernia symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  A hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A December 1959 VA treatment and process record reflects that the Veteran was examined and treated in October 1959 for pain in the epigastrium, vomiting, nausea, anorexia and loss of weight.  He stated that this condition had previously been diagnosed as ulcer.  He further stated that he had been sick for about a month but had managed to work until September 1959.

A June 1960 private x-ray report stated that there was no question that the Veteran had had considerable trouble with his duodenal bulb in the nature of chronic ulcer.  

A January 1963 VA treatment report noted tenderness in epigastrium and right hypochondrium.  The diagnosis was gastritis with possible ulcer.

A June 1966 VA hospital summary reflects that the Veteran was admitted with a three day history of vomiting, abdominal pain, one episode of hematemesis and two melanotic stools.  He stated that he had had intermittent melena and taken numerous medications to try to control his ulcer.  He related his ulcer gave him a great deal of pain and had cost him time, jobs and money.

In a March 1967 letter, the Veteran's wife stated that the Veteran was admitted in a VA hospital in 1960 and 1965 for bleeding ulcer.  She described that the Veteran could not hold a job, could not sleep and was in pain day and night.

Private hospital records dated from September to October 1967 reflect that the Veteran was hospitalized for a bleeding ulcer and was treated conservatively.  He was advised surgery but he preferred to wait on surgery.  It was noted that his upper gastrointestinal (GI) series showed a chronic active duodenal ulcer.  The Veteran complained of severe abdominal pain that radiated to the back, nausea, vomiting; episodes lasted 3 to 4 weeks and had been worse in the past 2 years.

Private hospital records dated in October 1970 reflect that the Veteran was hospitalized with complaints of vomiting blood and black stools.  It was also noted that he was in the veterans' hospital in 1965 for bleeding from ulcer and epigastric pain without evidence of bleeding in March 1970.
The Veteran was re-admitted in February 1971 with chief complaints of abdominal pain and possible bleeding.  He had abdominal pain, nausea, vomiting and passage of a dark stool.  It was noted over the years he had occasional mild bleeding from his ulcer since 1954.  The impression was chronic duodenal ulcer.

The Board finds that the foregoing evidence, including competent and credible lay statements from the Veteran and the appellant, demonstrates that the Veteran's duodenal ulcer with hiatal hernia was manifested by severe pain, frequent vomiting, and recurrent hematemesis or melena.  The Veteran also reported that he suffered from weight loss and there is clinical evidence of anorexia and loss of weight in December 1959.  The overall disability led to numerous hospitalizations, in 1960, 1965, 1966, 1967, 1970, and 1971, and time lost from work; the Veteran reported his GI episodes lasted 3 to 4 weeks, and cost him time, jobs and money.  For these reasons, the Board concludes that the Veteran's symptom combinations were productive of severe impairment of health.  As such, the Veteran's duodenal ulcer with hiatal hernia warrants a 60 percent initial rating under Diagnostic Code 7346, throughout the period prior to November 28, 1990.

The 60 percent rating assigned herein is the highest allowable rating under either Diagnostic Code 7305 for duodenal ulcer or Diagnostic Code 7346 for hiatal hernia.  An initial rating in excess of 60 percent is not warranted.  The Veteran did not have symptoms equivalent to a pronounced gastrojejunal ulcer pursuant to Diagnostic Code 7306 (100 percent rating is assigned for ulcer disease which is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated), nor did he have cirrhosis of the liver and therefore Diagnostic Code 7312 is not for application.  Furthermore, the Veteran's symptomatology did not more closely approximate pronounced ulcerative colitis because symptoms such as marked malnutrition, anemia, general debility and serious complications such as liver abscesses (100 percent rating) have not been clinically documented.  In addition, Diagnostic Code 7330 is not for application because the Veteran had never had any intestinal fistula.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected duodenal ulcer with hiatal hernia, the evidence of record does not show a distinct period of time during which a rating in excess of 60 percent would be warranted at any time during the rating period under appeal.  See Fenderson, 12 Vet. App. at 126.  The 60 percent initial rating assigned herein contemplates the Veteran's overall disability picture, with waxing and waning symptoms that produced severe impairment of health throughout the rating period under appeal.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected duodenal ulcer with hiatal hernia.  See Thun, 22 Vet. App. at 115.  The Veteran's duodenal ulcer with hiatal hernia is evaluated by the rating criteria which specifically contemplate his symptoms of pain, vomiting, weight loss, hematemesis, melena, as well as any unlisted symptom combinations caused by his digestive system disability that are productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that his symptoms were congruent with the disability picture represented by the rating assigned herein and he did not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his digestive system disability with the pertinent schedular criteria does not show that his service-connected duodenal ulcer with hiatal hernia presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's duodenal ulcer with hiatal hernia.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Duodenal ulcer with hiatal hernia was the Veteran's only service-connected disability, and by this decision, it is rated as 60 percent disabling, from November 2, 1955.  Prior to November 28, 1990, the Veteran's combined schedular rating is 60 percent.  Thus, the pertinent schedular criteria based on rating percentages have been met, prior to November 28, 1990.  38 C.F.R. § 4.16(a).

However, for the appellant to prevail on the Veteran's claim for TDIU, the record must reflect that he was precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).

In this case, in a February 2007 affidavit, the Veteran stated that after separation from service, he was able to obtain a job at a body plant and made substantially gainful income from 1955 to 1960.  He stated he was able to work during this time period although he was suffering from stomach pain, cramping, nausea, frequent vomiting and weight loss.  However, he stated near the end of 1959, his symptoms became more severe and frequent and he was let go from his job because of his constant sickness and vomiting.  The Veteran further reported that after he lost his job at the end of 1959, he was too sick to work and he could not get a regular job.  He stated that he would take any type of job and work at numerous odd jobs when he was able to do so, but he could never hold down a job because his ulcer symptoms would interfere with his ability to work.  He stated that from 1961 to 1971, he had little income and he was hospitalized on several occasions due to his ulcer condition; from 1972 to 1986, he only made substantially gainful income in 1972, 1977 and 1978, working in various jobs.  In 1987 and 1988, the Veteran again was able to earn substantially gainful income working in construction but he was unable to maintain this employment much long.

The Board finds that the Veteran's statements are competent evidence regarding the impact of his service-connected disability on his occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this regard, the medical evidence of record supports his reports concerning severe symptomatology associated with his service-connected duodenal ulcer with hiatal hernia and the resulting frequent hospitalizations.  For this reason, the Board has already granted herein a 60 percent disability rating available for the Veteran's duodenal ulcer disability, which contemplates his impairment in earning capacity caused by this disability.

Nevertheless, the Veteran's statements do not establish that he was unable to follow substantially gainful employment due solely to his service-connected disability, prior to November 28, 1990.  Concerning this, the Board observes that despite his frequent hospitalizations and difficulty performing in a job due to severe ulcer symptoms, the Veteran actually worked from 1956 to 1960, 1972, 1978, 1979, and from 1987 to 1988, during the rating period under appeal, which is from November 2, 1955, the effective date for service connection, to November 28, 1990.  This suggests that he was able to work even with his ulcer and contradicts his assertion that he was not able to do so.  Although the Veteran and the appellant have asserted that his ulcer disability worsened at various period of time, the other evidence of record, including the medical records and the opinion from Dr. Vogelsong suggest that his disability was always severe and the Board agrees, which supports the 60 percent rating assigned.  However, since the disability was always severe, and the Veteran was able to work at the beginning of his career, at times in the middle, and at the end of his career, for a total of about 11 years in a 35-year period, the Board finds that entitlement to TDIU is not established.  The Veteran was able to work, despite his severe ulcer disability.  To the extent that the Veteran and the appellant have asserted that the disability was worse in the years when he wasn't working, the Board finds that assertion is competent but is outweighed by the medical records which are objective and consistent.

In a March 2008 letter, the Veteran's representative sought staged ratings under Fenderson and requested a TDIU for the years the Veteran did not work.  In support of his claims, the Veteran submitted documentation summarizing his earnings from the years of 1951 through 1988.  However, the mere fact that he did not work or did not make substantially gainful income during those years, for which he claims entitlement to a TDIU, does not necessarily establish that he was unable to work due to his service-connected ulcer disability.  While the Board acknowledges the Veteran's service-connected ulcer disability posed significant difficulties in obtaining and following employment, the evidence of record does to support a conclusion that the Veteran was precluded from employment consistent with his education and occupational experience, due solely to his service-connected disability.  To that effect, the Veteran submitted his medical records from Dr. Robertson who treated him from 1972 to 1983, however, they do not contain any reference to the Veteran's service-connected disability.  Further, the record contains a November 1988 letter from Dr. James C. Bolin, which states that the Veteran had been working but he should not take the type of work he had been doing, although he might be able to sustain himself on lighter type of work.

The Board considered the March 2008 opinion letter from Dr. Pamela Vogelsang, who was the Veteran's VA primary care physician from 2003 to 2008.  Dr. Vogelsang stated that the Veteran's ulcers and hiatal hernia apparently caused a lot of disruption with his work in the past to the point that he was unemployable.  Dr. Vogelsang stated that based on the Veteran's records from 1955 through 1990, he had admissions for nausea, vomiting, and dark stools associated with his diagnosis of bleeding duodenal ulcers, and opined that "it is as likely as not that his service connected duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment between 1961 and 1985."  However, Dr. Vogelsang's opinion is contradicted by the record as it clearly reflects that the Veteran actually worked in the years of 1972, 1978, and 1979.  Further, this opinion provides no explanation as to why the Veteran's duodenal ulcer with hiatal hernia prevented him from obtaining and maintaining substantially gainful employment only between 1961 and 1985, when in fact Dr. Vogelsang based her opinion on the Veteran's records from 1955 through 1990.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  In this regard, the Board notes that a bare conclusion, even when reached by a health care profession, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Therefore, the Board finds that Dr. Vogelsang's opinion holds little probative value.

Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to a TDIU.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.



ORDER

Entitlement to an initial rating of 60 percent, but no higher, prior to November 28, 1990, for service-connected duodenal ulcer with hiatal hernia, for accrued benefits purposes, is granted.

Entitlement to a TDIU, prior to November 28, 1990, for accrued benefits purposes, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


